                                                                                              01/07/2019



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                       CHARLOTTESVILLE DIVISION



Jason Kessler, et al                              )
                                                  )
v.                                                )         Civil Action No. 3:18CV00107
                                                  )
City of Charlottesville, et al                    )          PRETRIAL ORDER

       The court proposes the following as a pretrial order pursuant to Federal Rule of Civil
Procedure 16(b). If no party requests changes within 10 days, it will constitute the scheduling
order in this case. The court may amend the order on its own motion, or the parties may amend
the order’s disclosure and discovery provisions by submitting an agreed written plan that
satisfies the requirements of Rule 26(f).


                                            Summary
       TRIAL DATE:               Contact Heidi Wheeler, scheduling clerk, at (434) 296-9284,
                                 within 14 days of this order for the purpose of setting a trial
                                 date.

       PLACE:                    UNITED STATES DISTRICT COURT
                                 255 West Main Street
                                 Charlottesville, VA 22902

       FED.R.CIV.P.26(f) CONFERENCE:                                14 days from this order

       INITIAL DISCLOSURES UNDER FED.R.CIV.P.26(a):                 30 days from this order

       PLAINTIFF(S) INITIAL EXPERT DISCLOSURE:                      75 days from this order

       DEFENDANT(S) INITIAL EXPERT DISCLOSURE:                      90 days from this order

       DEADLINE TO COMPLETE DISCOVERY:                              90 days before trial date

       DEADLINE TO FILE DISPOSITIVE MOTIONS:                        75 days before trial date

       DEADLINE FOR HEARING DISPOSITIVE MOTIONS:                    45 days before trial date




Case 3:18-cv-00107-NKM-JCH Document 22 Filed 01/07/19 Page 1 of 7 Pageid#: 69
                                       Trial and Settlement
        1.      This case is set for a jury trial.

        2.      Proposed jury instructions and special interrogatories must be filed with the clerk

of the court at least 7 days prior to trial, with copies provided to opposing counsel.

        3.      Motions in limine must be filed with the clerk of court at least 14 days prior to

trial, with copies provided to opposing counsel. Opposition briefs to any motion in limine must

be filed with the clerk of the court at least 7 days prior to trial.

        4.      If the case settles before trial and the court does not receive a proposed final order

within 30 days after the court received oral or written notification of the settlement, the court will

dismiss the case with prejudice.

                                                Motions

        5.      All dispositive motions must be filed no later than 75 days before trial and must

be heard or submitted for decision no later than 45 days before trial. If the parties agree that a

dispositive motion is appropriate for decision without oral argument they must file a stipulation

no later than 45 days before trial stating that the motion is ripe for decision.

        6.      A supporting brief must accompany all pretrial motions, unless the motion

contains the legal argument necessary to support it or is certified to be unopposed. If a motion

that is not unopposed has been filed before this order without legal argument to support it, the

movant must file a supporting brief within 14 days of the date of this order or the motion will be

dismissed.

        7.      If any motion, properly filed and briefed, is to be opposed, a brief in opposition

must be filed within 14 days of the date of service of the movant’s brief (or within 14 days of this

order if a motion and supporting brief were served before this order). Except for good cause


                                                     2

Case 3:18-cv-00107-NKM-JCH Document 22 Filed 01/07/19 Page 2 of 7 Pageid#: 70
shown, if a brief opposing a motion is not timely filed, the court will consider the motion to be

unopposed. If a moving party desires to submit a reply brief, it must be filed within 7 days of the

date of service of the brief opposing the motion. A surreply brief may not be filed without prior

leave of the court.

       8.       Exclusive of any accompanying exhibits, a brief may not exceed 25 pages in

length using standard margins, double-spaced lines, and a font no smaller than 12-point Times,

unless the filing party first obtains leave of the court after showing good cause why a longer brief

is necessary.

       9.       When a dispositive motion, together with its supporting brief and exhibits (or any

other brief combined with exhibits), consists of 50 or more pages, the filing party must send a

paper courtesy copy of the documents to the chambers of the presiding District Judge at 1101

Court Street, Room 390, Lynchburg, VA 24504.

       10.      No motion, brief, or exhibit may be filed under seal, except as allowed by the

mandatory provisions of W.D. Va. Gen. R. 9. The requirements of Rule 9 may not be modified

by a stipulated protective order or other agreement of the parties. See W.D. Va. Gen. R. 9(g).

       11.      If any party desires a hearing on any dispositive or nondispositive motion, then no

later than 14 days after the filing of the last brief on the motion, that party must contact Heidi

Wheeler, scheduling clerk, to set a hearing date. If no hearing on the motion is necessary, the

moving party must file a notice that the motion is ripe for decision, no later than 14 days after the

filing of the last brief on the motion. In any event, if within 45 days of the filing of any

dispositive or nondispositive pretrial motion, no party has scheduled the motion for hearing or

advised the court that the motion is ripe for decision, the court may deny the motion with or

without prejudice.



                                                 3

Case 3:18-cv-00107-NKM-JCH Document 22 Filed 01/07/19 Page 3 of 7 Pageid#: 71
       12.     Nondispositive motions, including motions for enlargement of time, whether or

not opposed, may be acted upon at any time by the court, without awaiting a response, and any

party adversely affected by such action may request reconsideration, vacation or modification.

       13.     All nondispositive pretrial motions and issues, including any requested changes in

this order, are hereby referred to United States Magistrate Judge Joel C. Hoppe pursuant to 28

U.S.C. § 636(b)(1)(A).

                                            Discovery

       14.     Unless the parties stipulate otherwise, within 14 days of the date of this Order, the

parties must confer and develop a discovery plan as required by Rule 26(f).

       15.     Unless the parties stipulate otherwise, initial disclosures as required by Rule

26(a)(1) must be made within 30 days of the date of this Order.

       16.     All discovery must be completed at least 90 days prior to trial. This schedule

requires that written discovery be served in sufficient time to allow the responding party time to

respond before the cutoff date for discovery.

       17.     Except for disclosures under Rule 26(a)(3) of trial witnesses and exhibits, which

the parties must file, the parties are not to file discovery and disclosure material unless and until

actually used in the proceeding.

                                       Expert Witnesses

       18.     Expert witnesses who are retained or specially employed to provide expert

testimony in the case or whose duties as an employee of the party regularly involve giving expert

testimony must prepare a written report that conforms to the requirements of Rule 26(a)(2)(B).

Unless the parties otherwise agree or the court otherwise directs, the plaintiff must submit the

written report of each expert not later than 75 days from the date of this order, and the defendant


                                                 4

Case 3:18-cv-00107-NKM-JCH Document 22 Filed 01/07/19 Page 4 of 7 Pageid#: 72
must submit the written report of each expert no later than 90 days from the date of this order.

Supplemental and additional reports may be thereafter submitted, if submitted “in sufficient

time” that discovery, if desired, can be completed reasonably by the discovery cutoff date

without undue duplication and expense.

       19.     With respect to expert witnesses who are not retained or specially employed to

provide expert testimony or whose duties as an employee of the party do not regularly involve

giving expert testimony, such as a treating physician or clinician, the plaintiff must disclose the

identity of any such witness and provide a summary of all opinions the witness will render and

the basis therefore not later than 75 days from the date of this order, and the defendant must

disclose the identity of any such witness and provide a summary of all opinions the witness will

render and the basis therefore not later than 90 days from the date of this order. Supplemental

and additional disclosures may be thereafter submitted, if submitted “in sufficient time” that

discovery, if desired, can be completed reasonably by the discovery cutoff date without undue

duplication and expense.

       20.     Any motion to exclude the testimony of an expert based on the sufficiency or

reliability of the expert’s testimony must be filed no later than the deadline for filing motions for

summary judgment.

       21.     The parties shall exchange lists of the witnesses they expect to call at trial no later

than 21 days prior to trial. For each witness, the list shall include the witness’s name and address

and a summary of the witness’s anticipated testimony.




                                                 5

Case 3:18-cv-00107-NKM-JCH Document 22 Filed 01/07/19 Page 5 of 7 Pageid#: 73
                                               Mediation

       22.     At the request of any party, the court will refer the case to the magistrate judge to

conduct mediation.

                                   Joinder of Other Parties

       23.     The court shall consider motions to join other parties in accordance with Rules 19,

20, and 21 of the Federal Rules of Civil Procedure. Except for good cause shown, any such

motion must be filed no later than 45 days from the date of this order.

                                   Amendment of Pleadings

       24.     The court shall consider a party’s motion to amend pleadings in accordance with

Rule 15 of the Federal Rules of Civil Procedure. Except for good cause shown, any such motion

must be filed no later than 45 days from the date of this order.

                                   Integrated Pretrial Order

       25.     No later than 7 days before trial the parties shall jointly file a proposed pretrial

order briefly summarizing the following:

                   •   any contested issues of law that require a ruling before trial;

                   •   the essential elements that a party must prove to establish any meritorious

                       claims remaining for adjudication, and the damages or other relief sought;

                   •   the essential elements that a party must prove to establish any meritorious

                       defenses;

                   •   the material facts and theories of liability or defense;

                   •   the issues of fact contested by each party;

                   •   any contested issues of law that do not require a ruling before trial;

                   •   any stipulations; and

                                                  6

Case 3:18-cv-00107-NKM-JCH Document 22 Filed 01/07/19 Page 6 of 7 Pageid#: 74
                   •   any special voir dire questions.

       For those items, if any, on which the parties are unable to agree, each party shall briefly

summarize its position in a separately filed addendum to the joint proposed pretrial order.

       It is so ORDERED.

       ENTERED this _____
                     7th day of January, 2019.




                                                 7

Case 3:18-cv-00107-NKM-JCH Document 22 Filed 01/07/19 Page 7 of 7 Pageid#: 75
